Per Curiam. Appellant, Edward L. Wing, by his attorney, Darrell E. Baker, Jr., Deputy Public Defender for Washington County, has filed a motion for rule on the clerk. The motion admits that the record was not timely filed and it was no fault of the appellant. His attorney admits that the record was tendered late due to an error on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979). A copy of this opinion will be forwarded to the Committee on Professional Conduct.